


115 S396 : To make technical amendments to certain marine fish conservation statutes, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC
115th CONGRESS1st Session
S. 396
IN THE HOUSE OF REPRESENTATIVES

October 3, 2017
Referred to the Committee on Natural Resources

AN ACT
To make technical amendments to certain marine fish conservation statutes, and for other purposes.
 
 
1.Billfish Conservation Act of 2012Section 4(c)(1) of the Billfish Conservation Act of 2012 (16 U.S.C. 1827a(c)(1)) is amended by inserting and retained after landed.  2.Shark Conservation Act of 2010The Act entitled An Act to amend the High Seas Driftnet Fishing Moratorium Protection Act and the Magnuson-Stevens Fishery Conservation and Management Act to improve the conservation of sharks, approved January 4, 2011 (Public Law 111–348; 124 Stat. 3668), is amended— 
(1)by striking section 104 and inserting the following:  104.Rule of constructionNothing in this title or the amendments made by this title shall be construed as affecting, altering, or diminishing in any way the authority of the Secretary of Commerce to establish such conservation and management measures as the Secretary considers necessary and appropriate under sections 302(a)(3) and 304(g) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(a)(3), 1854(g)).; and 
(2)in section 1, by striking the item relating to section 104 and inserting the following:   Sec. 104. Rule of construction.. Passed the Senate October 2, 2017.Julie E. Adams,Secretary 